PER CURIAM.
Appellant was found guilty by a jury under a four count information charging him with aggravated battery, aggravated child abuse, and two counts of battery upon a law enforcement officer. The trial court entered judgment of conviction on all four counts and sentenced appellant to serve in the State Penitentiary as follows: as to Counts I and II, fifteen years on each of the counts; as to Count III, sixty days; and credit of seventy-eight days for time served.
Appellant seeks reversal on the grounds that the trial court erred in admitting into evidence police officer’s testimony concerning victim’s narrative police report and that the trial court erred in denying appellant’s motion to sever counts.
We have carefully considered the grounds relied upon by appellant for reversal and have concluded in the light of the record, briefs and arguments of counsel, that no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the verdict is supported by the evidence and that the several rulings of the trial court challenged by appellant did not, on the record and under the law, constitute harmful error.
Therefore, the judgment and sentences appealed are affirmed.
Affirmed.